i          i       i                                                               i   i      i




                                MEMORANDUM OPINION

                                        No. 04-08-00250-CR

                                     Linzy Eugene THOMAS,
                                            Appellant

                                                 v.

                                       The State of TEXAS,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006-CR-7700W
                              Honorable Mary Roman, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 1, 2008

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant Linzy Eugene Thomas was charged by information with the felony offense of

possession of a controlled substance. Pursuant to a plea agreement, Thomas entered a plea of nolo

contendere to the offense charged in the information. The trial court followed the plea agreement

and assessed punishment at two years confinement; however, the court suspended the execution of

the sentence and placed Thomas on community supervision for a period of two years. The State

subsequently filed a motion to revoke Thomas’s community supervision. After Thomas pled true
                                                                                           04-08-00250-CR

to violating a condition of his community supervision, the trial court revoked Thomas’s community

supervision and assessed punishment at two years confinement. The trial court certified Thomas’s

right to appeal, and a timely notice of appeal was filed.

        Thomas’s court-appointed appellate attorney has filed a brief in which he concludes that this

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Thomas was provided with a copy of

the brief and motion to withdraw and was further informed of his right to review the record and file

his own brief. See Bruns v. State, 924 S.W.2d 176, 178 n. 1 (Tex. App.—San Antonio 1996, no

writ). Thomas did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no writ);

Bruns, 924 S.W.2d at 178 n. 1. No substitute counsel will be appointed. Should Thomas wish to

seek further review of this case by the Texas Court of Criminal Appeals, Thomas must either retain

an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.

Any petition for discretionary review must be filed within thirty days after either the date of this

opinion or the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP.

P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3, 68.7. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                          Karen Angelini, Justice
DO NOT PUBLISH


                                                    -2-